PER CURIAM:*
Allen Blair appeals the district court’s judgment against him on his claims stemming from his employment at a Mississippi Taco Bell. He alleges that Defendants violated the Thirteenth Amendment and his right to free speech. Construed liberally, he also alleged violations of state wage laws and the Fair Labor Standards Act and referenced the Fourteenth Amendment and Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq., in his summary judgment briefing.
We have carefully reviewed the district court’s memorandum opinion and order and the parties’ briefs in light of the pertinent portions of the record. We AFFIRM for substantially the same reasons given by the district court.

 Pursuant to 5th CIR. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th CIR. R. 47.5.4.